United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-2415WM
                                    _____________

Mary Anne Poores,                          *
                                           *
                    Appellant,             *
                                           *    Appeal from the United States
      v.                                   *    District Court for the Western
                                           *    District of Missouri.
Robert Rubin, in his capacity as           *
Secretary of the Treasury for the          *         [UNPUBLISHED]
United States of America,                  *
                                           *
                    Appellee.              *

                                    _____________

                            Submitted: November 5, 1997
                                Filed: November 26, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Mary Anne Poores appeals the district court's order dismissing Poores's
employment discrimination action on res judicata grounds. Having reviewed the
record, we conclude the district court's ruling was clearly correct. Contrary to Poores's
view, the dismissal of Poores's earlier action for failure to comply with the district
court's scheduling order was a disposition on the merits, the district court correctly
dismissed the same claims that Poores presented in her earlier action, and res judicata
also bars Poores's newly asserted claims because these claims could have been litigated
in her earlier action. We thus affirm the judgment of the district court. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-